R. WALLACE PACK, Circuit Judge.
This action came on for hearing before the court on September 29, 1977 upon defendant’s motion to dismiss for lack of venue. The court has examined the pleadings, affidavit submitted in support of the motion, heard testimony from an officer of the defendant corporation, and heard argument of counsel. Being fully advised, the court finds the motion to dismiss should be granted.
1. The defendant corporation is in the business of maintaining citrus groves and marketing citrus fruit at these principal locations —
DeSoto County .............................. 25,000 acres
Lee County .................................... 16,000 acres
Charlotte County........................... 6,000 acres
2. The defendant corporation employs 250 permanent employees, of which approximately 240 work at the corporation’s principal place of business in DeSoto County. Only 4-5 permanent employees work in Lee County.
3. One of the employees who works in Lee County is the grove manager, and the other employees are grove maintenance personnel.
4. The defendant corporation owns several maintenance sheds in the Alva grove in Lee County, and in one of the sheds the grove manager uses a desk, chair and telephone. However, no one is regularly assigned to work in this “office,” and no business is customarily transacted with the public at this location.
5. On the foregoing facts, the defendant corporation does not maintain “an office for transaction of its customary business” in this county within the meaning of §47.051, Fla. Stat., since there is no business transacted, with the public, or any executive or policy making activities performed, in this county. Okeechobee Co. v. Rambo, 138 So. 761 (Fla. 1931). There being no other basis for venue, the action must be dismissed.
It is accordingly ordered and adjudged that this action is dismissed, without prejudice.